COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00161-CV


Harris Hughey                             §   From 367th District Court

                                          §   of Denton County (14-08039-367)
v.
                                          §   August 13, 2015

Jay W. Hand and Donald Shields            §   Per Curiam

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that appellant Harris Hughey shall bear the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM